DETAILED ACTION
Amendment submitted October 13, 2021 has been considered by examiner. Claims 1-3, 5-14 and 16-19 are pending. 



ALLOWANCE
Claims 1-3, 5-14 and 16-19 are allowed over the prior art made of record.
The relevant prior art of record does not disclose, teach or suggest the claimed invention (in combination with all other features in the claims) with respect to Independent Claim 1:
“generate a skip table database based upon the modification time of each of the files, wherein the skip table database comprises a listing of one or more snapshots to be skipped from a full scan; identify one or more snapshots for the full scan based upon the folder index table and the skip table database; perform a full scan of the identified snapshots present on the respective block storage volume.”
The relevant prior art of record does not disclose, teach or suggest the claimed invention (in combination with all other features in the claims) with respect to Independent Claims 12 and 19:
	“generating a skip table database based upon the modification time of each of the files, wherein the skip table database comprises a listing of one or more snapshots to be skipped from a full scan: scanning and identifying, skip table database, one or more modified files from each of the snapshots; updating the folder index table for each of the modified files based upon the scan; identifying one or more files for a full scan of files based upon the folder index table; and performing a full scan of the identified files present on the block storage volume.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Furgeson et al (8,204,860) describes at least skipping snapshots.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163